On Application for Rehearing.
By isolating one sentence from the majority opinion of this court, which was handed *Page 319 
down when the case was originally decided here, and one sentence from the majority opinion now before us on an application for rehearing, an attempt has been made to show that the majority members of the court have contradicted themselves on a vital issue in the case.
This case first came before this court on an application for a writ of mandamus by the Governor and the Attorney General of the state of Louisiana, the thirteen appointed police jurors and four of the elected police jurors, of the parish of East Baton Rouge, to compel the district judge to issue an injunction against the defendants, the nine elected police jurors, the sheriff and his deputies of the parish, the district and the assistant district attorneys of the Nineteenth judicial district, and the treasurer of the police jury to protect the newly appointed police jurors in the exercise of the functions of their offices, against the unlawful interference and harassment by the defendants. The trial judge refused to grant the injunction and sustained the exceptions of no right or cause of action on the ground that the alleged interference and harassment were of such a nature as to render the effects of said acts null and void and therefore the plaintiff could not be in any sense legally injured.
On application for writs to this court, which were granted, and while reviewing the issue as to the right of the thirteen appointed members of the police jury to institute the suit, we said:
"Act No. 22 does not abolish any of the offices of the police jurors of East Baton *Page 320 
Rouge, but creates thirteen new and additional offices, which theGovernor is authorized to fill.
"In the instant case there is no contest over the title to office. The police jurors are not claiming one another's offices. This is neither an intrusion into office nor quo warranto proceeding. The two contending groups held their respective offices as members of the police jury independently of each other. The whole difficulty results from the alleged minority members of the police jury ignoring the thirteen appointed members on the ground that they were illegally appointed and allegedly interfering with the plaintiffs in the performance of their duties as members of the police jury.
"Plaintiffs show that they have duly qualified and are in possession of their new offices, and allege that the defendants are interfering with them in the discharge of their duties.
"In the case of Guillotte v. Poincy, 41 La.Ann. 333, 6 So. 507, 5 L.R.A. 403, it was held that a de facto officer in possession of his office was entitled to an injunction to protect him against interference by claimants whose title to the office is disputed, until the latter shall establish title to the office by judicial proceedings, according to law. State ex rel. Gillespie v. Judge, 42 La.Ann. 1172, 8 So. 883; Goldman v. Gillespie, 43 La.Ann. 83, 8 So. 880; Jackson v. Powell, 119 La. 882, 44 So. 689; State ex rel. Bourg v. Turner, 152 La. 828, 94 So. 411.
"While those cases are not directly in point here, becausethere is no dispute as to titles to the same offices by different *Page 321 claimants, it follows as a corollary from those authorities that officers are entitled by injunction process to maintain themselves in peaceful possession of their new office againstunlawful interference, until the invalidity of their appointment has been declared in a judicial proceeding. This is particularly true where the constitutionality of the statute authorizing their appointments is only questioned out of, but not in, court.
"It is our opinion that the thirteen appointed members ofthe police jury had an interest and right to bring this proceeding to protect them against interference in the enjoyment of their offices." 182 La. 662, 162 So. 413, page 422. (Italics ours.)
In the majority opinion, which is now before us on rehearing, in disposing of one of the alleged grounds of unconstitutionality, we stated:
"It is also argued by counsel for defendants and interveners that the terms in the Governor's call, `appointment and election of public officers,' do not include the creation of officers.
"No new offices are created by the act, but simply incumbents of offices already existing are provided for.
"The office of `police juror' has been upon the statute books of this State for a hundred years. The act merely provides for the appointment and election of `additional police jurors.' Neither the character of the office, nor the duties to be performed, is changed or affected in any manner by the new act. *Page 322 
"Besides, in our opinion, the terms, `appointment and election of public officers' in the Governor's call include, ex vitermini, the right to create offices. It would have been a vain and useless thing for the Legislature to pass a new law providing for the `appointment and election of public officers,' already
appointed or already elected. Such a law would have been without an object to operate upon, or a purpose to justify its enactment.
"On the other hand, it was a necessary and reasonable thing for the Legislature to create in the new law the offices to be filled by appointment and election."
A reading of these opinions, and particularly the parts which we have hereinabove quoted, will show that an unwarranted construction has been placed upon the language used in them, and therefore the statement that they are contradictory is without foundation.
The majority opinion under consideration states that the controversial statute does not create a new office in the sense that it brings into existence an office heretofore unknown to the law, but authorizes the appointment of new and additional police jurors, and that this office has been in existence in this state for over one hundred years. In the previous opinion, we adopted the language "new and additional offices" to differentiate the new or appointed police jurors from the old or elected ones. But, in any event, to show how unfounded the criticism is, and how it misconstrues the views of the majority members of the court, we call attention to the fact that, although we *Page 323 
say in the majority opinion that "the terms, `appointment and election of public officers' in the Governor's call include, ex vi termini, the right to create offices," meaning that, conceding new and additional offices are created, nevertheless, the Governor's call was sufficient to include the creation of those offices. Since no attempt is made to quote, explain, or answer this holding, it appears that this reasoning was considered sound. We conclude that there is neither contradiction nor conflict between the two opinions of this court.
Complaint is made that while the case of Henderson v. Koenig,168 Mo. 356, page 372, 68 S.W. 72, 77, 57 L.R.A. 659, was cited in appellee's brief, dealing with the subject of local or special laws, no reference was made to it in the main opinion. It is not uncommon to omit authorities cited in the briefs when they are considered inapplicable. This is particularly true where there is a division of authority. We seldom refer to all the cases cited in the briefs or distinguish them.
Aside from the explanation which we gave in the majority opinion with reference to this particular issue, we point out that the views of the Supreme Court of Missouri were not in accord with the views of the courts of New York on this subject. Under the well-recognized doctrine in this state that all doubts as to the constitutionality of a statute must be resolved in favor of its validity, the Missouri case would not be controlling, because a reading of the opinion itself shows that there is a difference of opinion on this subject between the two lines of authorities. This is specially shown *Page 324 
where the court quotes with approval this language: "We would not give it [the doctrine that recognizes the constitutionality of such legislation] our sanction, however it might be buttressed by authority." (Brackets ours.)
The main objection is that such legislation takes away from the people their right to so-called "local self-government or home rule." The judge of the district court, who lives in the parish where the capital is located, after a full trial with reference to this contention, concluded that the argument was untenable. We know of no provision in the Constitution, nor has any been pointed out to us, which gives a municipality or parish, which are subdivisions of the state, created by the state Legislature, a right superior to the sovereign state to govern the people within their territorial limits.
There are numerous authorities which hold that the courts are not concerned with the reasons or policy or political considerations which prompt the Legislature to enact laws. The courts are without the right, power, authority, or jurisdiction to determine whether a law is beneficial or detrimental to the people. They are not allowed to consider the policy and effect of the law upon the civil, social, and political rights of the citizens of a state, unless that statute transcends and violates constitutional limitations.
The Legislative department of government has tremendous power which may be exercised even against public welfare without violating the provisions of the Constitution. This is the main reason why so very few laws are declared unconstitutional. *Page 325 
A number of the restrictions upon the Legislature's right to pass laws which affect the powers of parochial and municipal governments, or so-called "home rule or local self-government," found in the Constitutions of 1898 and 1913, were deliberately omitted from the Constitution of 1921, as conclusively shown by Governor Parker's proclamation calling that convention, and the address of the president of the convention.
In the recent case of State ex rel. Porterie, Attorney-General et al. v. Walmsley, Mayor et al., 183 La. 139, 162 So. 826, in which this court upheld the constitutionality of certain legislation affecting the sewerage and water board of the city of New Orleans, and in which case the Supreme Court of the United States (under Board of Liquidation, City Debt of New Orleans, et al. v. Board of Commissioners of the Port of New Orleans, et al.,296 U.S. 540, 56 S.Ct. 141, 80 L.Ed. ___), dismissed the appeal, we quoted Governor Parker's letter recommending a Constitutional Convention and his proclamation calling the convention, because a similar issue as to "home rule" was there raised and decided in favor of the sovereign state.
We now call attention to the pertinent parts of the opening address of Honorable Hewitt Bouanchaud, president of the Constitutional Convention of 1921:
"The people of Louisiana have decreed that they shall have a new organic law. They have provided the machinery that is to draft for them a constitution adaptable to the present andfuture needs of society. * * * *Page 326 
"The powers delegated to this convention may be said to be almost plenary. We have grave problems to grapple with and to solve. * * *
"In the matters relating to taxation, the judiciary, the franchise, education, conservation, good roads, and in matters of government generally — state, municipal, and parochial — both the brain power and energy of this convention are going to be drafted to the fullest limit.
"It has been suggested that flexibility and elasticity willhave to be given to certain constitutional provisions if we areto avoid a recurrence of constitutional amendments. Another meansof avoiding the necessity for a multiplicity of amendments to theconstitution which has suggested itself to many minds, is toleave out of the constitution all matters not essentiallyfundamental. The doing of these two things will, of necessity,mean the enlargement of legislative authority. The limitations ofconstitutional grant to legislative authority will be among themost important considerations of this convention; for it is easyto conceive that an unbending article which changed conditions inthe State can render archaic, and which bars necessarylegislative action, will furnish its own argument for repeal oramendment." (Italics ours.) Compilations of the Constitutions of Louisiana, by Huey P. Long, p. 708.
The people, through their delegates to the Constitutional Convention, having eliminated the limitations on legislative power to pass laws affecting the rights to municipal and parochial governments, can only replace *Page 327 
them by constitutional amendments or a Constitutional Convention. The courts are powerless to restore these inhibitions and limitations.
It is our opinion that the Legislature did not violate any inhibitions upon its rights to pass the statute under attack. That is as far as the bounds of propriety and our jurisdiction permit us to go. We have no suggestions to make with reference to purely controversial political matters. Those questions must be settled through the means of elections, the Legislature, constitutional amendments, or a Constitutional Convention. We have confidence in the intelligence and courage of the people to bring about any reformations and changes in government which they may deem to be necessary, but we certainly will not, while discharging our judicial duties, make recommendations therefor, or assume the leadership of such movements.
There is nothing in the record in this case to show that the government of the state of Louisiana, as presently constituted, is a government of men and not a government of law.
There is nothing before this court to show that the constitutional rights of a minority of the citizens are being transgressed by an aggressive majority, any more than there is to show that a militant minority of citizens are stubbornly endeavoring to frustrate and defeat the will of the majority of citizens.
The members of the House of Representatives and the members of the Senate, elected by a majority of the people, passed *Page 328 
this statute. Being the chosen representatives of the people, the statute, in legal contemplation, is an expression of the will of the majority of citizens. These officials, who are sworn to uphold the Constitution, were of the opinion that the act was constitutional, otherwise they would not have voted for it.
The members of the Legislative Bureau, created by the Constitution of 1921, art. 3, § 31, composed of the Attorney General, elected by the people, or his assistant, and two members of the Legislature, one selected by each House, who are charged with the duty of passing upon the constitutionality of bills introduced in both Houses, were of the opinion that the act is constitutional.
The Governor of the state, selected by a majority of the citizens, and sworn to uphold the Constitution, having the benefit of the legal advice of the Attorney General's office, also felt that the act was constitutional, and approved it, otherwise he would have vetoed it.
Therefore, we have before us an expression of the will of the majority of the citizens, resulting from the action of two departments of the government, and the judicial department has authority and jurisdiction to annul the statute only in the event it clearly appears that the limitations of the Constitution have been violated.
Chief Justice Bermudez, in the case of City of New Orleans v. Robira, 42 La.Ann. 1098, at page 1102, 8 So. 402, 404, 11 L.R.A. 141, said:
"The acts of a legislature are to be treated with greatrespect, as they emanate from a *Page 329 co-ordinate and powerful branch of government. They must bepresumed to be constitutional, unless they be shown manifestly tohave transgressed or violated the organic law. In this case the presumption, far from having been destroyed, has been established as well founded." (Italics ours.)
Rehearing refused.
O'NIELL, C.J., adheres to his dissenting opinion.
ROGERS and ODOM, JJ., adhere to their dissent.